DETAILED ACTION
This final action is responsive to the amendment filed on 08 December 2020.  Claims 1-14 are pending.  Claim 1 is an independent claim.  Claims 1 and 4 are amended.  Claims 13 and 14 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 112(b)
Applicant’s amendment have been fully considered but they are not persuasive.
Applicant argues (pgs. 5-6) that as discussed in the interview, the functionality of collecting a past image captured in the past was clarified, i.e. the processor collects prior captured images that may be stored remotely from the storage section.  Applicant further argues that the functionality of “normal images” was also clarified with respect to claim 5.
However, while the function of the invention was clarified during the interview, the claims do not yet reflect the functionality that the Applicant is arguing for.  The rejection is reasserted.
Further clarification is necessary to describe the function of past images and normal images; in particular: how the past images are collected and where they are stored.

Claim Rejections – 35 U.S.C. 102
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 6-7) that Kim does not teach the newly amended independent claim 1.
Examiner agrees.  Accordingly, a new reference, Takata (US 2011/0022634 A1), has been added to the rejection, as further detailed below.

Claim Rejections - 35 USC § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 provides that the “first processor collects a past image captured in the past” and if the image contains position information appended to the image data, to store the image.  However, claim 4 depends on claim 1 which provides that the first processor already searches for images that are stored.  In other words, the function of claim 4, i.e. collecting a past image and storing it, is not clear since the memory already stores past images with position information appended to the image data.  The instant specification does not provide further clarity.  In particular, ¶[0006] and ¶[0008] provide that the images presented to the user are from the past and such images contain position information appended to the image data.  ¶[0013] of the Instant Specification repeat the function of claim 4; however, it does not offer further clarity.  [0098] of the instant specification provides that a camera captures an image including position information and this information is then received by the CPU as past images.  Thus, it is also not clear what is meant by “past images” since the instant specification defines them as being captured by the camera.  The foregoing is also not clear given that ¶[0097] of the instant specification defines “past images” as being retrieved from storage.  For prior art purposes, Examiner interprets claim 4 as the device storing and retrieving images which have position information appended to image data.
Claim 5 also provides collecting a normal image, “which is a past image that is not appended with the position information”.  The foregoing is supported by ¶[0015] of the instant specification.  However, ¶[0072] of the instant specification provides receiving images captures 
The analysis for claim 5 also applies to claim 6.  However, the comparison image is acquired from the internet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0235398 A1) hereinafter known as Kim in view of Takata (US 2011/0022634 A1) hereinafter known as Takata.

Regarding independent claim 1, Kim teaches:
An image processing device comprising: a first memory;  (Kim: Fig. 9 and ¶[0053]-¶[0054]; Kim teaches a computing device with a memory unit.  ¶[0031] further teaches the computing device analyzing images acquired by the camera and sensors.)
a first processor that is connected to the first memory; and  (Kim: Fig. 9 and ¶[0053]-¶[0054]; Kim teaches a computing device with a database and a processing unit.)
a storage section that stores image data related to a position information-appended image that is appended with position information relating to an imaging location,  (Kim: ¶[0023] and ¶[0026]-¶[0028]; Kim teaches retrieving image 112 from a database.  The image 112 is association with a location of interest.  ¶[0054] further teaches the database storing the location of interest and the images associated with GPS coordinates.)
wherein the first processor: searches for one or more items of the image data stored in the storage section including the position information within a predetermined range of a current position of a vehicle, ..., and  (Kim: Fig. 2 and ¶[0024] and ¶[0026]-¶[0028]; Kim teaches retrieving image 112 associated with a location of interest from a camera which is configured to capture images of the user’s surroundings.)  
selects a position information-appended image related to image data found by the searching as an image to be displayed in the vehicle.  (Kim: ¶[0029]; Kim teaches displaying the images to the user on the display 120.)  

Kim does not explicitly teach:
... the predetermined range is a fixed distance from the current position of the vehicle ...  

However Takata teaches:
... the predetermined range is a fixed distance from the current position of the vehicle ...  (Takata: Fig. 18 and ¶[0133]; Takata teaches the image search device using a predetermined distance to search for images.)

Kim and Takata are in the same field of endeavor as the present invention, as the references are directed to capturing images associated with a vehicle location.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from the past as taught in Kim with searching for images based on a predetermined distance to the user in a vehicle as taught in Takata.  Kim already teaches capturing images in a vehicle, storing images, retrieving, and comparing them.  However, Kim does not explicitly teach searching for images based on a predetermined distance to the user in a vehicle.  Takata 




Regarding claim 2, Kim in view of Takata further teaches the image processing device of claim 1 (as cited above).

Kim further teaches:
wherein the first processor selects an image to be displayed in the vehicle based on a preference of an occupant of the vehicle.  (Kim: ¶[0025]; Kim teaches providing the image based on the input of the user.)





Regarding claim 3, Kim in view of Takata further teaches the image processing device of claim 1 (as cited above).

Kim further teaches:
wherein the first processor selects an image to be displayed in the vehicle according to an attribute of an occupant onboard the vehicle.  (Kim: ¶[0028]; Kim teaches providing the user with an image based on the user’s perspective.)




Regarding claim 4, Kim in view of Takata further teaches the image processing device of claim 1 (as cited above).

Kim further teaches:
wherein: the first processor collects a past image captured in the past; in a case in which the position information is appended to image data related to the past image, the storage section stores the past image as a position information-appended image; and the first processor displays an image relevant to the current location of the vehicle on a display device during travel thereby enabling a past scene to be presented to an occupant of the vehicle.  (See Claim Rejection – 35 U.S.C. 112(b).  Accordingly, Kim: ¶[0023] and ¶[0026]-¶[0028]; Kim teaches retrieving image 112 from a database (as part of the memory device) and transmitting the image to the navigation device.  The image 112 is association with a location of interest.  ¶[0054] further teaches the database storing the location of interest and the images associated with GPS coordinates.)




Regarding claim 7, Kim in view of Takata further teaches the image processing device of claim 1 (as cited above).

Kim further teaches:
and a vehicle including a display device, wherein: the vehicle includes a second memory, and a second processor connected to the second memory; and the second processor: receives the image data selected in the image processing device from the image processing device, and outputs the image data to the display device in a case in which display in the vehicle of an image related to the image data is permitted.  (Kim: ¶[0054]; Kim teaches multiple processing units such as a CPU and DSP and also a collection of memory modules.  ¶[0032] and ¶[0045] further teaches the computing device being part of the vehicle since it processes images captured by the camera in the vehicle.  ¶[0029] further teaches displaying the images to the user on the display 120.)  




Regarding claim 8, Kim in view of Takata further teaches the image processing device of claim 7 (as cited above).

Kim further teaches:
wherein the second processor ends output of the image data in a case in which the vehicle has passed beyond the imaging location.  (Kim: ¶[0024]; Kim teaches capturing images of the user’s surroundings, such as the real-time view.  Accordingly, the images presented would change as the vehicle is moving.)




Regarding claim 9, Kim in view of Takata further teaches the image processing device of claim 7 (as cited above).

Kim further teaches:
wherein the display device is a see through display unit provided at a window of the vehicle.  (Kim: ¶[0023]; Kim teaches using a transparent display that may be disposed on the window of the vehicle.)




Regarding claim 10, Kim in view of Takata further teaches a vehicle comprising: the image processing device of claim 1 (as cited above).

Kim further teaches:
and a display device, wherein: the first processor outputs the image data selected in the image processing device to the display device in a case in which display in the vehicle of an image (Kim: ¶[0029]; Kim teaches displaying the images to the user on the display 120.)  




Regarding claim 11, Kim in view of Takata further teaches the vehicle of claim 10 (as cited above).

Kim further teaches:
The vehicle of claim 10 (as cited above), wherein the first processor ends output of the image data in a case in which the vehicle has passed beyond the imaging location.  (Kim: ¶[0024]; Kim teaches capturing images of the user’s surroundings, such as the real-time view.  Accordingly, the images presented would change as the vehicle is moving.)




Regarding claim 12, Kim in view of Takata further teaches the vehicle of claim 10 (as cited above).

Kim further teaches:
wherein the display device is a see-through display unit provided at a window of the vehicle.  (Kim: ¶[0023]; Kim teaches using a transparent display that may be disposed on the window of the vehicle.)




Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takata in view of Kansal (US 2008/0226130 A1) hereinafter known as Kansal.

Regarding claim 5, Kim in view of Takata further teaches the image processing device of claim 4 (as cited above).

Kim in view of Takata does not explicitly teach the limitations of claim 5.

However, Kansal teaches:
wherein: the first processor collects a normal image, which is a past image that is not appended with the position information, compares the normal image against the position information-appended image stored in the storage section, and in a case in which the normal image and the position information-appended image stored in the storage section are similar, appends the position information of the similar position information-appended image to the normal image.  (See Claim Rejection – 35 U.S.C. 112(b).  Accordingly, Kansal: ¶[0045]-¶[0046]; Kansal teaches acquiring an image of a place and comparing it to previously stored images.  Upon finding a match, assigning the image location information.)

Kim and Kansal are in the same field of endeavor as the present invention, as the references are directed to capturing images associated with a location.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from the past as taught in Kim with further appending location information to the captured image based on the comparison match as taught in Kansal.  Kim already teaches capturing images in a vehicle, storing images, retrieving, and comparing them.  However, Kim does not explicitly teach further appending location information to the captured image based on the comparison match.  Kansal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kim to include teachings of Kansal because the combination would allow the user to determine the location in the image, as suggested by Kansal: ¶[0046].



Regarding claim 6, Kim in view of Takata further teaches the image processing device of claim 4 (as cited above).

Kim in view of Takata does not explicitly teach the limitations of claim 6.

However, Kansal teaches:
wherein: the first processor collects a normal image, which is a past image that is not appended with the position information, compares the normal image against an online image acquired from the Internet, and in a case in which the normal image and the online image acquired from the Internet are similar, acquires the position information corresponding to the online image and appends the acquired position information to the normal image.  (See Claim Rejection – 35 U.S.C. 112(b).  Accordingly, Kansal: Fig. 1 and ¶[0040] and ¶[0045]; Kansal teaches that the images may be stored on a database, accessed through the internet.)

Kim and Kansal are in the same field of endeavor as the present invention, as the references are directed to capturing images associated with a location.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from the past as taught in Kim with further appending location information to the captured image based on the comparison match retrieved from the internet as taught in Kansal.  Kim already teaches capturing images in a vehicle, storing images, retrieving, and comparing them.  However, Kim does not explicitly teach further appending location information to the captured image based on the comparison match.  Kansal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kim to include teachings of Kansal: ¶[0046].



Regarding claim 13, Kim in view of Takata further teaches the image processing device of claim 1 (as cited above).

Kim in view of Takata does not explicitly teach the limitations of claim 13.

However, Kansal teaches:
wherein the first processor further searches for and selects the position information-appended image to be displayed in the vehicle based on a display priority level, wherein the display priority level changes according to an imaging period.  (Kansal: ¶[0063]-¶[0065]; Kansal teaches ranking images based on different scoring categories.  Further, since images are constantly updated, the scoring of the images will change.)

Kim and Kansal are in the same field of endeavor as the present invention, as the references are directed to capturing images associated with a location.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from the past as taught in Kim with displaying the highest ranked images as taught in Kansal.  Kim already teaches capturing images in a vehicle, storing images, retrieving, and comparing them.  However, Kim does not explicitly teach displaying the highest ranked images.  Kansal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takata in view of Hamilton (US 2013/0018579 A1) hereinafter known as Hamilton.

Regarding claim 14, Kim in view of Takata in view of Kansal further teaches the image processing device of claim 13 (as cited above).

Kim in view of Takata in view of Kansal does not explicitly teach the limitations of claim 14.

However, Hamilton teaches:
wherein the display priority level of an image for an intermediate period between a recent image and an image before a predetermined period is higher than the display priority level of the recent image or the image before the predetermined period.  (Hamilton: ¶[0037]; Hamilton teaches choosing one or more most recent photos.)
Hamilton is in the same field of endeavor as the present invention, as the reference is directed to using images associated with a location along a vehicle route.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device capable of capturing images from a vehicle and comparing images from the past and ranking the images as taught in Kim in view of Tanaka in view of Kansal with further prioritizing the most recent photos as taught in Hamilton.  Kim already teaches capturing images in a vehicle, storing images, retrieving, and comparing them.  Kansal further teaches prioritizing the photos.  However, Kim in view of Kansal does not explicitly teach further prioritizing the most recent photos.  Hamilton provides this additional functionality.  As such, it would have been .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142